Citation Nr: 0016460	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of an excision of a carpal boss of the right third 
finger with traumatic osteoarthritis and degenerative joint 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from February 1993 to 
May 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which granted service connection for residuals of an 
excision of a carpal boss of the right third finger with 
traumatic osteoarthritis and degenerative joint disease, and 
assigned it an initial 10 percent rating.


REMAND

The veteran's service medical records show that in June 1995, 
he underwent surgical excision of a right dorsal 
carpometacarpal boss, secondary to his complaints of chronic 
right hand pain.  Despite this procedure, he continued to 
have persistent right hand pain with activity requiring 
extension of the wrist and repetitive lifting.  A January 
1996 Medical Evaluation Board report shows that on physical 
examination, his right hand revealed a well-healed 
longitudinal scar with tenderness to palpation over the 
radiocarpal joint of the dorsum of the right hand.  Palmar 
flexion was to 90 degrees and extension was to 30 degrees.  
Strength was 5/5 in all muscle groups and neurovascular 
examination was intact.  Tinel's, Finkelstein and Phalen's 
tests were negative.  X-ray examination revealed excision of 
most of the bossing and osteophyte formation at the 
carpometacarpal joint of the right hand.  The diagnosis was 
right hand carpometacarpal osteoarthritis and degenerative 
joint disease.  He was determined to be medically unfit for 
further military service due to this disability.  

By February 1997 rating decision, the RO granted service 
connection for residuals of an excision of a carpal boss of 
the right third finger with traumatic osteoarthritis and 
degenerative joint disease.  An initial rating of 10 percent 
was assigned from May 11, 1996, the day following the date of 
the veteran's separation from service.  

On May 1997 VA medical examination, the veteran reported that 
he had severe right hand pain over the dorsum of his right 
wrist since his in-service surgery in June 1995.  On 
examination, he was noted to be right hand dominant with 
about 60 to 70 degrees of forward flexion and approximately 
60 degrees of dorsiflexion of the right wrist.  There was a 
well-healed 3.5 centimeter scar over the proximal aspect of 
the third metacarpal.  He reported tenderness at the proximal 
aspect of the scar.  There was no crepitus or swelling, and 
neurovascular examination of the hand was intact.  Motor 
examination was 5/5 throughout.  He had no limitation of 
right hand function, but he reported that holding objects for 
long periods produced right hand discomfort.  X-ray study of 
the wrist showed no evidence of arthritis or other deformity.  
The assessment included painful neuroma following surgical 
excision of a carpal boss.  The examiner opined that the true 
diagnosis was not traumatic arthritis, but painful neuroma 
following surgical excision.  

Since the veteran was last examined in May 1997, he submitted 
private medical records showing that he has continued to 
receive treatment for right hand and wrist pain with 
functional limitation, including difficulty holding a 
newspaper, buttoning a shirt, and playing Nintendo.  
Laboratory and bone scan testing was performed in August 
1998; based on the results of these examinations, the 
examiner was doubtful that the veteran's pain was due to an 
inflammatory process vs. a mechanical process in the wrist.  
Nonetheless, he indicated that as the veteran continued to 
complain of functional limitation, he would be referred for 
examination by a specialist.  

Based of the evidence above, the Board finds that the current 
severity of the veteran's disability cannot be ascertained 
based on the evidence of record.  In essence, the anatomical 
extent of the veteran's service connected disability is 
unclear, namely whether it includes arthritis and/or a 
mechanical process of the wrist and hand, or merely a painful 
neuroma.  The extent of any functional limitation produced by 
the service-connected disability is also unclear.  Thus, the 
Board finds that a new examination and medical opinion is 
necessary.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(where the evidence does not adequately evaluate the current 
state of the condition, VA must provide a new examination).  

In addition to the evidentiary development discussed above, 
the Board finds that there are due process matters which 
require the attention of the RO.  In this case, the RO 
originally rated the veteran's disability by analogy under 
Codes 5010-5224, pertaining to arthritis due to trauma and 
ankylosis of the thumb.  By decision in January 1999, the RO 
changed the provision under which the veteran's disability 
was rated, finding that Code 7804, pertaining to scars, was 
more appropriate.  

VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and evidence of 
record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Court has held that a veteran can be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, 
subsequent to obtaining a medical opinion, the Board believes 
that the RO must consider assigning separate disability 
ratings for any distinct residuals of the veteran's service-
connected disability, including scars.  38 C.F.R. § 4.25; 
Esteban, 6 Vet. App. at 261-2.  It is also noted that 
additional disability may also be awarded for limitation of 
motion due to pain, weakened movement, excess fatigability, 
or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim and to ensure due process of 
law, the case is remanded for the following:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit records from medical care 
providers who have treated him recently 
for his service-connected disability.  
After securing any necessary 
authorization for release of medical 
information, the RO should obtain copies 
of all records (not previously obtained) 
for association with the claims folder.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded VA 
orthopedic examination to determine the 
current severity of his service-connected 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary for an accurate 
assessment of the veteran's disability.  
After examining the veteran and reviewing 
the results of any tests or studies, the 
examiner should be requested to 
separately identify, to the extent 
medically feasible, all symptoms 
attributable to the veteran's service-
connected residuals of an excision of a 
carpal boss of the right third finger 
with traumatic osteoarthritis and 
degenerative joint disease.  He or she 
should also describe the severity of each 
symptom.  The examiner should also be 
requested to specifically note whether 
there are any signs of instability, 
muscle wasting, atrophy, or weakness and 
whether the veteran's disability results 
in any limitation of function due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.  To the extent that any 
of the foregoing symptoms are present, 
the examiner should be asked to describe 
the severity of each.

3.  The RO should then review the claims 
file to ensure that all development 
requested has been completed.  In 
particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with this remand.  If they are 
not, the RO should institute remedial 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1999).

4.  Thereafter, the RO should 
readjudicate the veteran's claim and 
consider whether all applicable 
symptomatology is appropriately rated, to 
specifically include whether any scars 
and musculoskeletal disabilities merit 
separate disability ratings.  The RO 
should also consider whether the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.40, 4.45, and 4.59.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

